Citation Nr: 0830562	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
The appellant is claiming benefits as the veteran's surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in August 2001.  At that time, his service-
connected disabilities included residuals of shell fragment 
wounds to his right arm and both of his legs.  When the 
original death certificate was signed later that same month, 
it listed the immediate causes of death as hepatic 
encephalopathy, portal hypertension, and Laennec's cirrhosis.  
Intractable ascites was the only condition identified in the 
section labeled "Other Significant Conditions."  In a March 
2005 letter, the physician who signed the death certificate 
asked the state vital records service to amend the 
certificate to include "residuals of shell fragmentation 
wounds" as an other significant condition contributing to 
the cause of death.  The appellant submitted a copy of the 
amended death certificate to the RO.  In a March 2006 letter, 
the RO asked the physician to provide a complete rationale 
for this change, but no response was received.  

As the veteran's death certificate was inexplicably changed 
more than three years after his death, the Board finds that a 
medical opinion is necessary to determine whether the 
veteran's death was in fact related to his service-connected 
disabilities.  38 C.F.R. § 3.159(c)(4).

In the July 2008 Informal Hearing Presentation, the 
appellant's representative argues that the veteran's death 
was caused by his self-medicating with alcohol as a result of 
post-traumatic stress disorder (PTSD).  The appellant made 
similar arguments in a February 2002 statement.  Service 
connection for PTSD is not currently in effect.  To date, the 
appellant has not been provided notice that includes an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a condition not yet service connected as 
required by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  On 
remand, corrective notice must be sent. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant corrective 
notice that complies with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
The notice must include the following:  
	
	(a) A statement of the conditions 
for which the veteran was service 
connected at the time of his death; (b) 
an explanation of the evidence and 
information required to substantiate a 
claim based on a previously service-
connected condition; (c) and an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected, to include PTSD.    

2.  After completion of the foregoing, 
forward the veteran's claims file to an 
appropriate VA physician for review.

Based on the medical evidence in the 
claims file, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's service-connected residuals 
of shell fragmentation wounds 
contributed to his death.  

The examiner should offer a rationale 
for all opinions expressed.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner 
should so indicate.

3.  Thereafter review the record and 
complete any further development, if 
necessary, including any development 
suggested by the appellant's response 
to corrected notice.  Thereafter, 
readjudicate the issue on appeal.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




